

EXHIBIT 10.46


September 4, 2009


Bob Eulau
21415 Continental Circle
Saratoga, CA  95070


Dear Bob,


    On behalf of Sanmina-SCI Corporation, I am pleased to offer you the position
of Executive Vice President and Chief Financial Officer, reporting to Jure Sola,
Chairman & CEO.  In this position, you will be classified as an exempt employee,
and you will receive a base salary of $400,000.00 annually.  You will be paid
bi-weekly in accordance with the Company’s payroll practices.


    You will also be eligible for a bonus payment in fiscal 2010.  Your target
bonus payout will be 80% of your base salary once a full fiscal year of
employment has been completed.  This plan will be designed by the CEO and
approved by the Company’s Board of Directors by the end of November, 2009.  Once
the plan has been designed, the target bonus percentage may be higher than
80%.  You will also receive a guaranteed bonus of $200,000 once a full fiscal
year of employment has been completed.  In accordance with the Company’s bonus
plan, bonuses will be paid on or before December 15th.  This bonus payment will
be made in accordance with the Company’s normal pay practices for bonuses.


    We are currently working on the change of control agreement.  Effective
ninety (90) days after the start of your employment, you will receive an
equivalent change of control agreement as your peers, which is two (2) times
your base salary plus target bonus.


    As a regular full time employee, you will be eligible to participate in the
medical, life, and dental coverages within the terms of the Company’s insurance
plans in effect during your employment.  Enclosed is the 2009 Summary of Benefit
Options which describes the Benefit Plan in greater detail. You should be aware
that the terms of such insurance programs may be modified from time to time
during the course of employment with the Company.


    In addition, Sanmina-SCI offers a number of company sponsored benefits,
including a retirement Deferred Savings Plan (401K), which you will be eligible
to participate in, after completing one month, of regular full-time employment,
subject to Plan guidelines.


    You will also receive a stock option grant of one hundred seventy five
thousand (175,000) shares.  Your stock option grant date will be the fifteenth
(15th) of the month, following the month of your date of hire, provided formal
approval by a Designated Approver is obtained prior to the fifteenth (15th)
calendar day of the month.  One quarter of the shares subject to your stock
option will be exercisable upon the first anniversary of the date of grant, and
thereafter the remaining shares will become exercisable in equal installments of
l/36 per month for a total vesting period of 4 years. Your stock option grant is
subject to approval by the Company's Board of Directors. The terms of your stock
option will be set forth in a definitive stock option agreement between you and
the Company.
 
    In addition, you will receive fifty thousand (50,000) shares of restricted
stock (RSUs) to fully vest at the end of three (3) years. This vesting period
will be reduced to two (2) years as per below if the 14 trading day average
closing price of the company’s common stock (the “average closing price”)
reaches certain  performance hurdles:


v  
25,000 shares will be released if the average closing price equals or exceeds
$20.00 per share



v  
An additional 25,000 shares will be released if the average closing price equals
or exceeds $30.00 per share



    The terms of your RSUs will be set forth in a definitive stock agreement
between you and the Company.


    Your employment pursuant to this offer is contingent on your executing and
agreeing to be bound by the terms and conditions of the Company’s standard
Employee Propriety Information and Inventions Agreement, a copy of which is
attached.  Employment with Sanmina-SCI is also contingent upon you providing the
Company with the legally required proof of authorization to work in the United
States.


    You understand and acknowledge that employment with the Company is for an
unspecified duration and constitutes “at-will” employment.  You acknowledge that
this employment relationship may be terminated at any time, with or without
cause or for any or no cause, at the option of either you or the Company, with
or without notice.


    I sincerely hope that you will accept our offer of employment and we look
forward to working with you.  I would like you to begin your employment with
Sanmina-SCI on Monday, September 14, 2009.


    This offer is valid until 5:00pm (PDT) September 4, 2009.  Please
acknowledge your receipt and acceptance of our offer before this date by signing
and returning a complete copy to my attention.  Please keep one copy of the
offer letter for your records.  We look forward to your joining the Sanmina-SCI
team.


Sincerely,


/s/ Jure Sola
   
Jure Sola
   
Chairman & CEO
   


Enclosures


Agreed to and accepted this 4th day of September, 2009.


/s/ Robert K. Eulau
 
September 14, 2009
Bob Eulau
 
Start Date
     



                            

